        Case 2:18-cr-00089-RFB-VCF Document 117 Filed 11/20/20 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     HEIDI A. OJEDA
 3   Assistant Federal Public Defender
     Nevada State Bar No. 12223
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Heidi_Ojeda@fd.org

 7   Attorney for Corey Wylie Brown

 8
                                 UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:18-cr-089-RFB-VCF

12                  Plaintiff,                             STIPULATION TO CONTINUE
                                                           EVIDENTIARY HEARING
13          v.
                                                           (Second Request)
14   COREY WYLIE BROWN,

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Christopher Burton, Assistant United States Attorney,
19   counsel for the United States of America, and Rene L. Valladares, Federal Public Defender,
20   and Heidi A. Ojeda, Assistant Federal Public Defender, counsel for Corey Wylie Brown, that
21   the Evidentiary Hearing currently scheduled on December 1, 2020, be vacated and continued
22   to a date and time convenient to the Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Given the COVID-19 pandemic and the significant increase in cases in
25   Southern Nevada, the Court advised the parties it will not hold in-person hearings for the next
26   two months in an effort to slow the spread of COVID-19 within the community.
        Case 2:18-cr-00089-RFB-VCF Document 117 Filed 11/20/20 Page 2 of 3




 1          2.      Mr. Brown will not consent to conducting the continued hearing via video.
 2          3.      The parties therefore request a continuance to allow for an in-person
 3   evidentiary hearing.
 4          4.      Additionally, denial of this request for continuance could result in a
 5   miscarriage of justice. The additional time requested by this Stipulation is excludable in
 6   computing the time within which the trial herein must commence pursuant to the Speedy Trial
 7   Act, Title 18, United States Code, Section 3161(h)(7)(A), considering the factors under Title
 8   18, United States Code, Sections 3161(h)(7)(B)(i), (iv) and 18 U.S.C. 3161(h)(1)(D).
 9          This is the second request for continuance filed herein.
10          DATED this 17th day of November 2020.
11
12    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
13
14
      By /s/ Heidi A. Ojeda                           By /s/ Christopher Burton
15    HEIDI A. OJEDA                                  CHRISTOPHER BURTON
      Assistant Federal Public Defender               Assistant United States Attorney
16
17
18
19
20
21
22
23
24
25
26
                                                      2
        Case 2:18-cr-00089-RFB-VCF Document 117 Filed 11/20/20 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-089-RFB-VCF
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     COREY WYLIE BROWN,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11        IT IS THEREFORE ORDERED that the Evidentiary Hearing currently scheduled on
                                                                              February 9, 2021
     December 1, 2020 at the hour of 9:00 a.m., be vacated and continued to _________________
12
13   at the hour of ___:___
                     9 00 __.m.
                            a
14                     19th day of November 2020.
            DATED this ____

15
16
                                                RICHARD F. BOULWARE, II
17
                                                UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
                                                   3
